DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/449589 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all the claim limitations in claim 1 are transparently found in claim 1 of the copending Application No. 17/449589. See the table below for comparison:
Current Application 17/449584
Copending Application 17/449589
Claim 1:
A receiver system with interference rejection, the receiver system comprising: an antenna for receiving a radio frequency signal; a downconverter for converting the radio frequency signal to an intermediate frequency signal; an analog-to-digital converter for converting the intermediate frequency signal or an analog baseband signal to a digital baseband signal; a selective filtering module for filtering of the digital baseband signal consistent with a target receive bandwidth; a narrow band rejection filter for rejecting an interference component, wherein the selective filtering module comprises: an adaptive notch filter supporting an infinite impulse response mode; and a controller for controlling the adaptive notch filter, the controller configured to execute a Steiglitz-McBride (SM)-modeled estimator or quasi-Steiglitz-McBride (QSM)-modeled estimator to estimate filter coefficients of the adaptive notch filter, the SM-modeled estimator or QSM-modeled estimator storable in a data storage device and the controller configured to recursively adjust the filter coefficients of the adaptive notch based on the estimated filter coefficients.

Claim 1:
A receiver system with interference rejection, the receiver system comprising: an antenna for receiving a radio frequency signal; a downconverter for converting the radio frequency signal to an intermediate frequency signal; an analog-to-digital converter for converting the intermediate frequency signal or an analog baseband signal to a digital baseband signal; a selective filtering module for filtering of the digital baseband signal consistent with a target receive bandwidth; a narrow band rejection filter for rejecting an interference component, wherein the selective filtering module comprises: an adaptive notch filter supporting an infinite impulse response mode; and a controller for controlling the adaptive notch filter, the controller configured to execute a Steiglitz-McBride (SM)-modeled estimator or a least mean squares algorithm estimator to estimate filter coefficients of the adaptive notch filter, or both the Steiglitz-McBride (SM)-modeled estimator or a least mean squares (LMS) algorithm estimator, the SM-modeled estimator or least mean squares algorithm estimator being storable in a data storage device and the controller configured to recursively adjust the filter coefficients of the adaptive notch based on the estimated filter coefficients; wherein the SM-modeled estimator or the LMS estimator is configured to conduct a mini batch gradient decent search.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim  1 recites the limitation "the adaptive notch" in line 15.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this opinion, as best understood, the limitation has been interpreted to read "the adaptive notch filter" to restore antecedent basis. 
Claims 2-17 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA )  because of their dependencies to claim 18. 
Claim  5 recites the limitation "the first ALE module" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this opinion, the limitation "the first ALE module" has been interpreted to read "the first ALE" in order to restore antecedent basis. 
Claim  6 recites the limitation "the first ALE module" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this opinion, as best understood, claim 6 has been interpreted to depend on claim 5, which introduces a first adaptive line enhancer, and the limitation "the first ALE module" has been interpreted to read "the first ALE" in order to restore antecedent basis. 
Claim  7 recites the limitation "the second signal path" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this opinion, as best understood, claim 7 has been interpreted to depend on claim 5, which introduces a second signal path. 
Claim  9 recites the limitation "the ARMA model" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this opinion, as best understood, claim 9 has been interpreted to depend on claim 8, which introduces an ARMA model, in order to restore antecedent basis. 
Claim  10 recites the limitation "the NBI component" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this opinion, as best understood, claim 10 has been interpreted to depend on claim 8, which introduces an NBI component, in order to restore antecedent basis. 
Claim  11 recites the limitation "the MA or ARMA model" and "the NBI component"  in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this opinion, as best understood, claim 11 has been interpreted to depend on claim 8, which introduces these limitations. 
Claim  18 recites the limitation "the adaptive notch" in line 16.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this opinion, as best understood, the limitation has been interpreted to read "the adaptive notch filter" to restore antecedent basis. 
Dependent claims 19-25 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA )  because of their dependencies to claim 18. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Moorti et al. (US 20170180160, hereinafter “Moorti”), in view of Li (US 20200295849, hereinafter “Li”) and further in view of Crespo et al. (US 5293402, hereinafter “Crespo”).
	Regarding claim 1, Moorti discloses, 
	A receiver system with interference rejection (a transceiver system with self-interference cancellation, Para. [0026]), the receiver system comprising: 
“an antenna for receiving a radio frequency signal (The receiver 110 is preferably coupled to the communications link by a duplexer-coupled RF antenna, Para. [0035])”; 
“a downconverter for converting the radio frequency signal to an intermediate frequency signal (a frequency downconverter 112 converts the received signal into a baseband frequency signal (intermediate frequency signal); Fig. 3, Paras. [0026], [0036], [0038])”; 
“an analog-to-digital converter for converting the intermediate frequency signal or an analog baseband signal to a digital baseband signal (an analog digital converter 111 converts the baseband frequency signal into a digital baseband signal; figure 3, paragraph [0036])”; 
“a selective filtering module for filtering of the digital baseband signal consistent with a target receive bandwidth (self-interference canceller 140 (selective filtering module) filters the digital baseband signal according to a bandwidth where interference is primary present (target receive bandwidth); Paras. [0058), [0062], [0074], [0084], [0143])”; 
“a narrow band rejection filter for rejecting an interference component (downconverter 112 includes a baseband filter that rejects signals (interference component) other than the digital baseband signal (narrowband); Para. [0039])”, 
“wherein the selective filtering module comprises: an adaptive filter supporting an infinite impulse response mode (self-interference canceller 140 includes a multi-rate adaptive filter 142 ; Fig. 6, Para.  [0062])”; and 
“a controller for controlling the adaptive  filter (a transform adaptor 190 for controlling the multi-rate adaptive filter 142; Paras. [0088]-[0090], [0100]-[0101]),   estimator being storable in a data storage device and the controller configured to recursively adjust the filter coefficients of the adaptive notch based on the estimated filter coefficients (the mathematical model is stored in memory and is used to adjust filter weights of the multi-rate adaptive filter 142; Paras. [0088]-[0090], [0100]-[0101]).”
However, Moorti does not disclose, “the controller configured to execute a Steiglitz-McBride (SM)-modeled estimator or a least mean squares algorithm estimator to estimate filter coefficients of the adaptive notch filter, or both the Steiglitz-McBride (SM)-modeled estimator or a least mean squares (LMS) algorithm estimator, wherein the adaptive filter is an adaptive notch filter supporting an infinite impulse response mode; and wherein the SM-modeled estimator or the LMS estimator is configured to conduct a mini batch gradient descent search.”
In a similar field of endeavor, Li discloses, “wherein the adaptive filter is an adaptive notch filter supporting an infinite impulse response mode (narrowband filtering is provided by adaptive notch filters supporting either a finite impulse response or an infinite impulse response; paragraphs [0033], [0036])”.
Therefore, it would have been obvious to one of ordinary skill in art before effective filing date of the claimed invention to modify Moorti by specifically providing wherein the adaptive filter is an adaptive notch filter supporting an infinite impulse response mode, as taught by Li for the purpose of  providing solutions to a high performance telemetry system of transmitting the downhole measurements and information to the surface with the high data rate, high system reliability and high decoding quality (Para. [0012]).
Further, the combination of Moorti and Li does not explicitly disclose, “the controller configured to execute a Steiglitz-McBride (SM)-modeled estimator or a least mean squares algorithm estimator to estimate filter coefficients of the adaptive notch filter, or both the Steiglitz-McBride (SM)-modeled estimator or a least mean squares (LMS) algorithm estimator”.
In a similar field of endeavor, Crespo discloses, “the controller configured to execute a Steiglitz-McBride (SM)-modeled estimator or a least mean squares algorithm estimator to estimate filter coefficients of the adaptive notch filter, or both the Steiglitz-McBride (SM)-modeled estimator or a least mean squares (LMS) algorithm estimator (filter coefficients are recursively updated according to least squares estimates of the Steiglitz-Mcbride identification algorithm, Col. 8; lines 15-60)”.
Therefore, it would have been obvious to one of ordinary skill in art before effective filing date of the claimed invention to modify the combination of Moorti and Li  by specifically providing the controller configured to execute a Steiglitz-McBride (SM)-modeled estimator or a least mean squares algorithm estimator to estimate filter coefficients of the adaptive notch filter, or both the Steiglitz-McBride (SM)-modeled estimator or a least mean squares (LMS) algorithm estimator, as taught by Crespo for the purpose of providing the advantages of reducing complexity while improving performance of signal rejection (Col. 11; lines 1-15).
Regarding claim 2, the combination of Moorti, Li and Crespo discloses everything claimed as applied above (see claim 1), further Moorti discloses, wherein the adaptive notch filter has a more rapid convergence time compared to a least minimum squares estimator for estimating the filter coefficients (the recursive least mean square algorithm converges on filter coefficients compared to a least mean squares algorithm; paragraph ([0163]).” And, in addition Li discloses, “LMS has a slow convergence and RLS has a fast convergence ([Paras. [0037]-[0038]). ”
Regarding claim 3, the combination of Moorti, Li and Crespo discloses everything claimed as applied above (see claim 1), however Moorti doesn’t disclose, “wherein the SM-modeled estimator or QSM-modeled estimator comprises an algorithm that introduces an iterative solution, per the criteria of minimum-mean-square-error "MMSE" algorithm, rather than a least minimum squares "LMS" algorithm.” 
In a similar of endeavor, Crespo discloses “wherein the SM-modeled estimator or QSM-modeled estimator comprises an algorithm that introduces an iterative solution, per the criteria of minimum-mean-square-error "MMSE" algorithm, rather than a least minimum squares "LMS" algorithm (a decision feedback equalizer iteratively minimizes mean squared error using a recursive least square algorithm rather than the least mean square; column 3, lines  25-40; column 4, lines 46-68; column 8, line 49 - column 9, line 26).”
Therefore, it would have been obvious to one of ordinary skill in art before effective filing date of the claimed invention to modify the combination of Moorti and Li  by specifically providing wherein the SM-modeled estimator or QSM-modeled estimator comprises an algorithm that introduces an iterative solution, per the criteria of minimum-mean-square-error "MMSE" algorithm, rather than a least minimum squares "LMS" algorithm, as taught by Crespo for the purpose of providing the advantages of reducing complexity while improving performance of signal rejection (Col. 11; lines 1-15).


Allowable Subject Matter
Claims 18-25  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 4-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
          
With respect to the allowed independent claim 18:
 	Moorti discloses, 
 	“A receiver system with interference rejection (a transceiver system with self-interference cancellation, Para. [0026]), the receiver system comprising: an antenna for receiving a radio frequency signal (The receiver 110 is preferably coupled to the communications link by a duplexer-coupled RF antenna, Para. [0035]), a downconverter for converting the radio frequency signal to an intermediate frequency signal (a frequency downconverter 112 converts the received signal into a baseband frequency signal (intermediate frequency signal); Fig. 3, Paras. [0026], [0036], [0038]), an analog-to-digital converter for converting the intermediate frequency signal or an analog baseband signal to a digital baseband signal (an analog digital converter 111 converts the baseband frequency signal into a digital baseband signal; figure 3, paragraph [0036]), a selective filtering module for filtering of the digital baseband signal consistent with a target receive bandwidth (self-interference canceller 140 (selective filtering module) filters the digital baseband signal according to a bandwidth where interference is primary present (target receive bandwidth); Paras. [0058), [0062], [0074], [0084], [0143]), a narrow band rejection filter for rejecting an interference component (downconverter 112 includes a baseband filter that rejects signals (interference component) other than the digital baseband signal (narrowband); Para. [0039]), wherein the selective filtering module comprises: an adaptive filter supporting an infinite impulse response mode (self-interference canceller 140 includes a multi-rate adaptive filter 142 ; Fig. 6, Para.  [0062]) and a controller for controlling the adaptive  filter (a transform adaptor 190 for controlling the multi-rate adaptive filter 142; Paras. [0088]-[0090], [0100]-[0101]),   estimator being storable in a data storage device and the controller configured to recursively adjust the filter coefficients of the adaptive notch based on the estimated filter coefficients (the mathematical model is stored in memory and is used to adjust filter weights of the multi-rate adaptive filter 142; Paras. [0088]-[0090], [0100]-[0101]).”
 Li discloses,	
“wherein the adaptive filter is an adaptive notch filter supporting an infinite impulse response mode (narrowband filtering is provided by adaptive notch filters supporting either a finite impulse response or an infinite impulse response; paragraphs [0033], [0036])”.
Crespo discloses, 
“the controller configured to execute a Steiglitz-McBride (SM)-modeled estimator or a least mean squares algorithm estimator to estimate filter coefficients of the adaptive notch filter, or both the Steiglitz-McBride (SM)-modeled estimator or a least mean squares (LMS) algorithm estimator (filter coefficients are recursively updated according to least squares estimates of the Steiglitz-Mcbride identification algorithm, Col. 8; lines 15-60)”.
However, Moorti, Li and Crespo whether taken alone or in combination does not teach the following feature:
“the receiver system comprises, wherein the Steiglitz-McBride "SM"-modeled estimator or a least mean squares algorithm estimator determines the filter coefficients in accordance with a gain regulator consistent with a four-quadrant trigonometric model”,  in combination with all the recited limitations of the claim 18.
Dependent claims 19-25 are allowed as those inherit the allowable subject matter from claim 18.

Claims 4-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior arts, Moorti, Li and Crespo, whether taken alone or combination, do not teach or suggest the following novel features:
“The receiver system comprises wherein SM-modeled estimator is associated with solving regression equations that tend to be nonlinear and intractable by applying a de-correlated two path model that is configured to convert the estimation of an auto-regression (AR) model into a combination of two moving average (MA) models, consistent with the infinite impulse response”, in combination with the other limitations in claim 1.
Claims 5-7 are allowed as those inherit the allowable subject matter from claim 4.

Regarding claim 8, The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior arts, Moorti, Li and Crespo, whether taken alone or combination, do not teach or suggest the following novel features:
“The receiver system comprises wherein the adaptive notch filter receives the baseband signal comprising a satellite carrier signal modulated by a pseudo-random noise code (PN) sequence, receiving system noise, and narrowband interference NBI component; the adaptive notch filter configured to detect and attenuate the NBI center frequency to mitigate an impact of the NBI on the demodulation of the PN sequence within the receiver, wherein the controller of the adaptive notch filter applies an autoregressive-moving-average (ARMA) or moving average (MA) model”, in combination with the other limitations in claim 1.
Claims 9-11 are allowed as those inherit the allowable subject matter from claim 8.

Regarding claim 12 The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior arts, Moorti, Li and Crespo, whether taken alone or combination, do not teach or suggest the following novel features:
“The receiver system comprises the selective filtering module comprises a bandpass filter to filter a band comprises a first sub-band or first frequency range of a satellite navigation receiver, a second sub-band or second frequency range of the satellite navigation receiver, or both to support separate or simultaneous adaptive notch filtering associated with the first sub-band and the second sub-band”, in combination with the other limitations in claim 1.

Regarding claim 13 The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior arts, Moorti, Li and Crespo, whether taken alone or combination, do not teach or suggest the following novel features:
“The receiver system comprises wherein the narrowband rejection filter comprises the adaptive notch filter for filtering the interference component associated with corresponding first sub-band and a secondary notch filter for filtering a secondary interference component associated with a corresponding second sub-band, wherein the interference component is within or adjacent to the first sub-band or the target receive band; wherein the secondary interference component in within or adjacent to the second sub-band or target receive band”, in combination with the other limitations in claim 1.

Regarding claim 14 The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior arts, Moorti, Li and Crespo, whether taken alone or combination, do not teach or suggest the following novel features:
“The receiver system comprises wherein the narrowband rejection filter comprises an adaptive notch filter supporting an infinite impulse response mode to reduce noise, or alternately a finite impulse response mode, or a hybrid mode that allows the infinite impulse response mode to be at some times and the finite impulse response mode to be used at other times when SM estimator or QSM estimator does not converge or solve for the estimated filter coefficients of the adaptive notch filter within a maximum time after initialization or reset of filter coefficients”, in combination with the other limitations in claim 1.

Regarding claim 15 The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior arts, Moorti, Li and Crespo, whether taken alone or combination, do not teach or suggest the following novel features:
“The receiver system comprises a notch depth of the adaptive notch filter is defined by the following equation

    PNG
    media_image1.png
    192
    626
    media_image1.png
    Greyscale

, in combination with the other limitations in claim 1.
Claims 16 and 17 are allowed as those inherit the allowable subject matter from claim 15.

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 11362693: The invention is related to a system that incorporates aspects of the subject disclosure may perform operations including, for example, receiving, via an antenna, a signal generated by a communication device, detecting passive intermodulation interference in the signal, the interference generated by one or more transmitters unassociated with the communication device, and the interference determined from signal characteristics associated with a signaling protocol used by the one or more transmitters.
	US 10340962: The invention is related to a  method for reducing interference in a received signal can include splitting a received signal into a first portion and a second portion, the received signal comprising a desired signal and an interference signal that spectrally overlaps the desired signal. The method also can include estimating an amplitude A(t) of the first portion as a function of time. The method also can include suppressing at least a portion of the interference signal in the estimated amplitude A(t) to generate an interference suppressed amplitude A′(t). The method also can include delaying the second portion by an amount of time corresponding to the estimation and suppression.
US 20210194746: The invention is related to an input signal has a desired signal component and an interfering signal component superimposed thereon. Interfering component estimation processing is applied to the input signal, obtaining as a result a filtered signal comprising a sequence of filtered data samples. The filtered signal is subtracted from the input signal obtaining as a result an output signal comprising a sequence of output data samples. The interfering component estimation processing applies conjugating processing to the input signal, providing a conjugated version of the input signal. An adaptive signal processing coefficient is computed and adaptive signal processing is applied to the conjugated version of the input signal using the adaptive processing coefficient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641